In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00021-CV

SOUTH TEXAS INNOVATIONS, LLC                 §     On Appeal from the 211th District Court
D/B/A STI, LLC, Appellant

                                             §     of Denton County (17-5219-211)
V.

                                             §     December 31, 2018
RISE RESIDENTIAL CONSTRUCTION,
LP, GCRE/TX MAIN MF, LLC, AND
LCAR PARK VIEW, LLC, Appellees               §     Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s order denying

Appellant South Texas Innovations, LLC d/b/a STI, LLC’s amended motion to

withdraw the deemed admissions, reverse the trial court’s judgment, and remand the

case to the trial court for further proceedings.
     We tax appellate costs jointly and severally against Appellees Rise Residential

Construction, LP, GCRE/TX Main MF, LLC, and LCAR Park View, LLC.

                                    SECOND DISTRICT COURT OF APPEALS


                                    By _/s/ Elizabeth Kerr__________________
                                       Justice Elizabeth Kerr